Citation Nr: 1013046	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-24 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether vacatur of the decision of the Board of 
Veterans' Appeals issued on September 18, 2009 is warranted.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder and arm injury.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an ankle injury. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back injury.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

The Veteran testified at a video conference hearing before 
the undersigned acting Veterans Law Judge in July 2009.  A 
transcript of the hearing testimony is associated with the 
claims folder.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right shoulder and arm injury, ankle injury, 
and a back injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for the issues on 
appeal on September 18, 2009.

2.  The Veteran testified at a video conference hearing in 
July 2009.  The Board issued its decision without providing 
his representative with an opportunity to submit additional 
argument or evidence after the hearing.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
September 18, 2009, have been met.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his representative, or on the 
Board's own motion, when a Veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

In this case, the Veteran testified at a video conference 
hearing in July 2009.  The Board issued a decision that 
denied the benefits sought on appeal in September 2009.

The normal procedure in cases where a Veteran has a Board 
hearing is that the hearing transcript is usually the last 
item of evidence added to the record, unless there is a 
remand, before the Board decides the case.  However, as the 
result of a settlement in litigation between the Veteran's 
representative and the Secretary in 1997, the Veteran's 
representative is entitled to submit additional 
argument/evidence in the case following any Board hearing.  
The Board decision in this case was issued without the 
representative being afforded such an opportunity.  

Accordingly, the September 18, 2009, Board decision 
addressing the issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right shoulder and arm injury, for 
an ankle injury, and for a back injury, is vacated.


ORDER

The Board's September 18, 2009, decision, with respect to 
the denial of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right shoulder and arm injury, ankle injury, 
and back injury is vacated.


REMAND

The Veteran is alleging that he suffered additional 
disabilities of the right shoulder and arm, ankle, and back 
as a result of a fall while participating in physical 
therapy at a VA medical facility in May 2005.  He is seeking 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) as a result of his claimed additional disabilities.

The Veteran, through his representative, submitted an 
informal claim for benefits that was received on September 
22, 2005.  The claim did not provide any specifics as to the 
disability(ies) claimed, only that the Veteran was seeking 
benefits under 38 U.S.C.A. § 1151 as a result of a fall 
while receiving treatment at a VA facility.  The Veteran's 
representative submitted a statement to define the specific 
disabilities involved in December 2005.  These included the 
right arm and shoulder, lower back, and ankle.  

VA treatment records for the period from October 1999 to 
February 2001 show that the Veteran had extensive medical 
problems at that time.  He had suffered a number of injuries 
as a result of being struck by an automobile in 1995.  He 
had surgery to remove two plates from his left ankle in May 
2000.  The records indicate that the Veteran initially 
ambulated with the help crutches following his surgery.  He 
was issued a cane in August 2000.  He suffered a left knee 
injury following a personal assault in January 2001.  

The claims folder does not contain any additional VA records 
until 59 pages were submitted by the Veteran's 
representative in March 2006.  The records covered a period 
from May 2005 to August 2005.  Of note is a problem list 
associated with an outpatient entry from May 4, 2005.  The 
list reflected a number of serious diagnoses/problems with 
onset in 2002, 2004, and 2005, respectively.  These included 
a  head injury in March 2002; a closed fracture of the base 
of the skull with cerebral laceration and contusion in March 
2002; open treatment of a tibial fracture of the proximal 
plateau in March 2002; organic affective syndrome in August 
2002; spastic hemiplegia and hemiparesis affective dominant 
side in May 2004; acute, but ill-defined, cerebrovascular 
disease in September 2004; neck pain in September 2004; low 
back pain in January 2005; a fracture of the 
tarsal/metatarsal in January 2005; and, a fracture of the 
ankle, in April 2005.  The records submitted by the 
representative did not address the initial treatment or 
diagnosis of any these identified problems, except for a 
fracture of the right ankle.  

The May 4, 2005, entry indicated that the Veteran had been 
involved in a motor vehicle accident in March 2001.  He was 
being seen for complaints of pain in his right shoulder, 
right neck, and right leg.  The pain had been present for 
two years.  He received a cervical steroid injection for 
treatment of his pain.  

The Veteran was also seen in physical therapy on May 4, 
2005, for treatment relating to a fracture of the right 
ankle.  It was noted that his initial visit was April 11, 
2005.  The Veteran was seen again in the physical therapy 
clinic on May 10, 2005.  The clinical entry reflects that 
the Veteran twisted his left ankle while performing balance 
activities.  He complained of pain of 8-9/10 in the right 
shoulder and left ankle.  It was noted that the pain 
subsided somewhat before he left the clinic.  The entry 
further provides that the Veteran was instructed in and 
performed dynamic standing balance on a BAP board in 
parallel bars.  He slipped off the board at the end of his 
session and twisted his left ankle and right shoulder 
without falling to the ground.  He was helped back to his 
wheel chair in pain.  It was also noted that the Veteran was 
examined by a physician and was instructed to seek treatment 
in the emergency room (ER) should his symptoms worsen.  The 
entry concluded that an incident report was to follow.

The Veteran was later seen in the ER on May 13, 2005.  He 
complained of pain just above his right elbow.  He also 
complained that there was an increase in his claw hand with 
extension of his fingers.  The initial assessment was right 
upper extremity elbow strain and ulnar entrapment.  An ER 
nurse recorded the Veteran's complaint as involving pain in 
the right arm, hip, and leg.  However, there were no 
findings of any lower extremity problems on examination and 
no mention of any type of back problem by the Veteran.  The 
records documented clinical visits for complaints related to 
the right arm as well as other issues up to August 2005.

If the Veteran was treated by VA for the problems listed 
above, those records should be obtained and associated with 
the claims folder.  The records go to establishing his 
medical condition prior to the fall in May 2005.  

The Veteran was afforded a VA examination in April 2007.  
The examiner provided an extremely detailed report that 
represented a thorough review of the medical records in the 
case.  He concluded that there was no current evidence of 
any disability that was related to the fall on May 10, 2005.  
In reaching this opinion he cited to VA records dated beyond 
August 2005.  It is unquestioned that he cited to VA records 
that are not part of the record on appeal.  The RO must 
obtain the VA treatment records for the Veteran from at 
least February 2001 to the present.  

The examiner also opined that, while the Veteran may have 
suffered some initial injuries from his fall, the symptoms 
from those injuries were self-limited/temporary in nature 
and were not present at the time of the examination in April 
2007.  (Examination report p. 21).  It appears that he 
concluded that any problems related to the ankle were 
clearly resolved prior to the claim in September 2005.  The 
evidence of record does not establish any back disorder.  
However, the examiner is not clear on when the diagnosed 
ulnar nerve neuropraxia, secondary to contusion, resolved.  
The examiner cited to an electromyography (EMG)/nerve 
velocity conduction (NCV) study of December 2005 as proof 
that there was no ulnar nerve pathology.  

The December 2005 EMG/NCV study was after the date of the 
Veteran's claim.  The United States Court of Appeals for 
Veterans Claims (Court), has held that, even if a disability 
resolves itself during the course of a claim, entitlement to 
benefits may not be denied on the basis that there was no 
current disability.  See McClain v. Nicholson, 21 Vet. App. 
319, 323-24 (2007).  Thus, a determination must be made 
whether the Veteran's ulnar nerve neuropraxia represented a 
disability and whether it was resolved prior to the claim 
for benefits being received on September 22, 2005, or during 
the pendency of the claim.  

The VA examiner also remarked on page 18 of his report that 
an incident report was completed in regard to the Veteran's 
fall.  The examination report does not reflect that the 
examiner relied on any incident report in his assessment of 
the Veteran's condition or in his opinion.  The Veteran's 
representative maintains that the incident report is 
relevant to the case as it goes to whether the Veteran was 
supervised or not at the time of his fall.  

The Board notes that 38 U.S.C.A. § 5705 (West 2002) and 
38 C.F.R. §§ 17.500-17.511 (2009) provide for the 
confidentiality of medical quality-assurance records.  The 
Board is not able to make a determination if the incident 
report referenced by the examiner would be covered by the 
above provisions and whether the report could be released to 
the Board for use in this case.  That determination must be 
made by the VA medical center (VAMC).  See Hood v. Shinseki, 
23 Vet. App. 295 (2009).  

The Veteran's representative also maintained that the record 
did not include an informed consent signed by the Veteran 
for his course of physical therapy.  The Board is unable to 
determine in the first instance if such consent is a normal 
practice for physical therapy.  Also, as the May 4, 2005, 
physical therapy entry noted that the Veteran's initial 
therapy began on April 11, 2005, it is possible that a 
consent form, if one was required, was signed at that time.  
The development of all pertinent VA records is required for 
this reason as well as for other reasons already noted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete 
records of all treatment provided to the 
Veteran by VA from February 2001 to the 
present.  The records should include a 
copy of any informed consent that may 
have been signed as part of the 
Veteran's physical therapy program that 
was initiated in April 2005.

If a formal consent form is not a 
general practice for physical therapy, 
written confirmation to this effect 
should be provided from the Hines VAMC.

2.  The RO should also contact Hines 
VAMC to determine if an incident report 
was made for the Veteran's fall in May 
2005.  If such an incident report 
exists, the RO should request a copy, 
unless the report is deemed to be 
covered under 38 U.S.C.A. § 5705 or is 
not releasable under any other 
authority.  If there is no incident 
report, or if the report cannot be 
released for any reason, the VAMC must 
provide written notice in either event.  
A telephone conversation or e-mail 
notice is not sufficient.  Any denial of 
release must cite to the authority 
relied on in making that determination.

3.  After completion of the above 
action, the RO should arrange for the 
same VA examiner that conducted the 
April 2007 examination to review the 
claims folder, if possible.  The 
examiner should review the evidence 
added to the claims folder and determine 
whether any change is warranted in his 
previous opinion in light of the 
evidence.  If the additional evidence 
does not change the examiner's opinion 
from the prior examination, he should so 
state.  The examiner is also requested 
to provide an opinion was to whether the 
evidence demonstrates that the Veteran's 
ulnar neuropraxia was present after 
September 22, 2005.  If so, can the 
examiner provide the most likely date 
that the ulnar neuropraxia resolved?

If the same examiner is not available, 
the Veteran should be afforded a VA 
examination by an appropriate examiner.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should include the 
results of any indicated tests or 
studies.  Following a review of the 
record, to include the VA examination 
report of April 2007 and physical 
examination of the Veteran, the examiner 
should provide a full and complete 
assessment as to the status of the 
Veteran's right shoulder and arm, lower 
back, and ankles prior to the fall on 
May 10, 2005, during physical therapy, 
and the current status of his right 
shoulder and arm, lower back, and 
ankles.  The examiner should also 
provide opinions as to the following:

*	Is there any additional disability 
of the right shoulder and arm, 
lower back, or ankles that was 
caused by VA physical therapy in 
May 2005?

*	If so, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination?

*	Or, was any additional disability 
of the right shoulder and arm, 
lower back, or ankle caused by VA 
treatment not reasonably 
foreseeable, i.e., is there any 
additional disability that a 
reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.

The examiner must explain the rationale 
for all opinions given.

4.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, it 
should be returned to the examiner.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by 
the RO.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


